Citation Nr: 0526693	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  03-21 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1942 to 
April 1944.  He died in May 1983, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for the 
cause of the veteran's death.

A previous letter, sent to the appellant in August 2002, 
showed that the RO denied her claim because she failed to 
send new and material evidence directly related to 
substantiation of her claim for Dependency Indemnity 
Compensation (DIC).  The RO's May 2003 rating decision 
subsequently denied the claim on the merits.

The record shows that the appellant withdrew her request for 
a personal hearing in a statement dated in May 2004.  

The Board remanded this appeal to the RO for further 
development in September 2004.  After the requested 
development, the denial of service connection for the cause 
of the veteran's death was continued.  Appellate review may 
therefore proceed.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.

2.  In an unappealed decision, dated in June 1984, the Board 
denied a claim of entitlement to service connection for the 
cause of the veteran's death.

3.  The evidence received since the RO's June 1984 decision 
which denied service connection for the cause of the 
veteran's death, which was previously not of record, is so 
significant that it must be considered and reasonably raises 
the possibility of allowing the claim.

4.  The veteran died in May 1983.  His original certificate 
of death indicated that he died of gangrene of the small 
bowel of uncertain etiology with chronic obstructive lung 
disease listed as an "other condition contributing to death 
but not related to the cause given in Part I."

5.  At the time of the veteran's death, service connection 
was in effect for bronchial asthma, with individual 
unemployability in effect since February 1975.

6.  The veteran's service-connected respiratory condition 
contributed to the veteran's death.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
Board's final June 1984 decision which denied service 
connection for the cause of the veteran's death; the claim 
for service connection is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2004).

2.  The veteran's service-connected disability contributed 
substantially or materially to the veteran's death.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310, 3.312(b), (c)(1) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A review of the claims file shows that the Board initially 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death in June 1984.  
The Board's decisions are final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1104 (2004).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  38 U.S.C.A. 
§ 5108.  

In July 2002, the appellant filed to reopen her claim.  In 
May 2003 the RO denied the claim.  The appellant has 
appealed.  

It appears that the claim for service connection was denied 
on the merits.  Regardless of the determination reached by 
the RO, the Board must find that new and material evidence 
has been presented in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.156, when presented with a claim to 
reopen a previously finally denied claim, VA must determine 
if new and material evidence has been submitted.  For the 
purpose of this claim, new and material evidence is defined 
as follows:  [E]xisting evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The most recent and final denial of this claim was the RO's 
decision dated in June 1984.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's June 1984 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 
38 U.S.C.A. §§ 1110, 1131 and 1112 (setting forth criteria 
for establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  

The relevant evidence of record at the time of the Board's 
June 1984 decision included VA hospital summaries and the 
veteran's original death certificate, both dated in May 1983.

The VA hospital summaries listed two causes of death:  1) 
gangrene of the bowel with perforation of uncertain etiology 
and 2) chronic obstructive lung disease.  The veteran's death 
certificate from May 1983 showed that the immediate cause of 
the veteran's death was gangrene of the small bowel of 
uncertain etiology.  It also listed chronic obstructive lung 
disease as an "other significant condition (condition 
contributing to death but not related to cause given in Part 
I)."  

At the time of the Board's June 1984 denial of the claim, the 
Board was unable to find a basis or sound medical principles 
to relate the veteran's service-connected asthma, or any 
other of the service-related illnesses, to the cause of the 
veteran's death.

Relevant evidence received since the Board's June 1984 
decision includes letters from Dr. Maier dated in August 
1983, July 2002, March 2003, and November 2003; a VA medical 
examiner's report following review of the claims folder dated 
in April 2003; and an amended death certificate dated in 
November 2003.

This evidence includes letters from Dr. Maier stating that 
the veteran was treated conservatively upon his final 
admission to the hospital due to his service-connected 
respiratory disorder.  It also includes an amended death 
certificate, dated in November 2003, which listed the 
immediate causes of the veteran's death as:  1) acute 
respiratory failure and 2) chronic obstructive lung disease.  
Gangrene Small Bowel of uncertain etiology was given as an 
"other significant condition."

This evidence that was not of record at the time of the RO's 
May 1995 decision is not cumulative, and is "new" within 
the meaning of 38 C.F.R. § 3.156.  The Board further finds 
that this evidence is material.  In particular, the veteran's 
amended death certificate, which lists the immediate causes 
of death as acute respiratory failure and chronic obstructive 
lung disease, could substantiate the claim.  The Board 
therefore finds that the submitted evidence raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156.  The claim is therefore reopened.  

II.  Cause of Death

The veteran died in May 1983.  His original certificate of 
death indicates that he died from gangrene small bowel of 
uncertain etiology.  The physician certifying the death 
certificate also indicated that chronic obstructive lung 
disease was an "other  significant condition (contributing 
to death but not related to cause given in part I)."

At the time of the veteran's death, service connection was in 
effect for bronchial asthma and individual unemployability 
had been in effect since February 03, 1975.  It is 
significant to note that the veteran had been rated as 30 
percent disabled due to chronic bronchial asthma from April 
4, 1944, and had been rated as 60 percent disabled due to 
bronchial asthma from May 13, 1949.  That 60 percent rating 
for bronchial asthma was in effect at the time of the 
veteran's death.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 
38 U.S.C.A. §§ 1110, 1131 and 1112 (setting forth criteria 
for establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

In this case the record shows that the veteran was service-
connected for bronchial asthma and individual unemployability 
was in effect some eight years prior to the veteran's death.

Relevant medical evidence regarding the cause of the 
veteran's death includes VA hospital summaries dated in May 
1983; the original death certificate dated in May 1983; 
letters from Dr. Maier dated in August 1983, July 2002, March 
2003, and November 2003; a VA medical examiner's report 
following review of the claims folder dated in April 2003; 
and an amended death certificate dated in November 2003.

The VA hospital summaries from May 1983 include a "death 
summary."  The death summary showed two causes of death:  1) 
Gangrene of the bowel with perforation of uncertain etiology 
and 2) chronic obstructive lung disease.  A report of 
consultation, grouped with the death summary, showed that the 
veteran had gallstones diagnosed nine years prior to his 
admission to the hospital.  Due to the veteran's severe 
cardiopulmonary problems, however, the veteran had been 
reluctant to undergo surgery and surgery had not been 
recommended for his condition.

The original death certificate, issued in May 1983, showed 
that the immediate cause of the veteran's death was 
"Gangrene Small Bowel of uncertain etiology."  It also 
listed "Chronic Obstructive Lung Disease" as an "other 
significant condition (contributing to death but not related 
to cause given in part I)."

The August 1983 letter from Dr. Maier stated that, because of 
the veteran's severe chronic obstructive lung disease, it was 
elected by the internist who saw the veteran during his 
admission to the hospital, as well as the consulting surgeon, 
to treat the veteran symptomatically throughout the night.  
Dr. Maier believed the ultimate cause of the veteran's death 
certainly should be service connected.

Dr. Maier, in his letter dated in July 2002, stated that he 
listed chronic obstructive lung disease as a contributing 
factor on the veteran's original death certificate.  He 
believed that the chronic lung disease directly lead to the 
veteran's respiratory arrest, intubation, and death.  

Dr. Maier's March 2003 letter reiterated that he believed it 
was because of the severity of the veteran's service-
connected respiratory condition that he was initially treated 
conservatively upon admission to the hospital.  Dr. Maier 
also stated that the veteran suffered from chronic 
obstructive lung disease with episodes of severe bronchial 
spasm, and during those episodes the veteran's condition 
would "masquerade" as bronchial asthma.

In April 2003 a VA examiner reviewed the claims folder to 
give an opinion regarding respiratory disorders.  The 
examiner believed  that the veteran's death due to 
cardiopulmonary arrest was the direct result of an 
overwhelming sepsis secondary to perforated small bowel 
secondary to gangrene.  According to the examiner, there was 
no indication in the veteran's history or physical upon 
admission to the hospital that the veteran's respiratory 
condition contributed to his need for hospitalization.

Dr. Maier's final letter, dated in November 2003, showed his 
stated intention to amend the veteran's death certificate.  
The amended death certificate, dated in November 2003, listed 
the immediate causes of the veteran's death as:  1) acute 
respiratory failure and 2) chronic obstructive lung disease.  
Gangrene small bowel of uncertain etiology was given as an 
"other significant condition."

The Board finds that the veteran's service-connected 
disability was a contributory cause of the veteran's death.  
The VA hospital death summary from May 1983 listed "Chronic 
Obstructive Lung Disease" as a cause of the veteran's death.  
Chronic obstructive lung disease was also listed as an 
"other significant condition" contributing to the cause of 
death on the original death certificate issued in May 1983.  
These conclusions are supported by the history of the 
veteran's service-connected respiratory disorder.  The 
veteran received individual unemployability due to his 
service-connected respiratory disorder for eight years prior 
to his death.  Prior to that, his service-connected 
respiratory disorder was rated at 60 percent disabling since 
1949.  The veteran's cardiopulmonary problems, which included 
non-service connected conditions, were so severe that surgery 
for gallstones was not recommended for the veteran's 
gallstones as shown in the VA hospital summaries and a Report 
of Consultation dated in May 1983.

In his letter from July 2002, Dr. Maier stated that the 
veteran's lung disease directly lead to his respiratory 
arrest, intubation, and death.  Dr. Maier has also stated 
that the veteran's chronic bronchial asthma for which he 
established service connection in 1944, was actually a 
chronic obstructive lung disease with episodes of severe 
bronchial spasm, that "masqueraded" as bronchial asthma.  
The Board has considered the VA medical examiner's report 
dated in April 2003, which showed that the examiner believed 
veteran's death was due to overwhelming sepsis secondary to 
perforated small bowel secondary to gangrene.  The examiner 
did not believe the veteran's respiratory condition was a 
contributing factor to his need for hospitalization.  It does 
not say whether the veteran's respiratory condition was a 
contributing factor in his death.  This evidence is also 
counterbalanced by multiple letters from Dr. Maier as well as 
the amended death certificate, which listed the immediate 
causes of the veteran's death as acute respiratory failure 
and chronic obstructive lung disease.  The Board notes that 
Dr. Maier treated the veteran prior to his death and had 
specific knowledge of the veteran's disability, thus his 
opinion has increased probative value in this case.  The VA 
examiner rendered an opinion based solely upon a review of 
the records.

Accordingly, the Board finds that there is at least a balance 
of positive and negative evidence as to whether the veteran's 
service-connected bronchial asthma was a contributory cause 
of the veteran's death, and the benefit of the doubt must be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); see also 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  
Based upon the evidence of record, the Board therefore finds 
that the veteran's service-connected bronchial asthma was a 
contributory cause of the veteran's death and service-
connection for the cause of the veteran's death is warranted.

III.  VCAA

There was a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist the 
claimant.  The law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA was 
implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  

In a letter, dated in February 2003, the appellant was 
notified of the VCAA, and of the respective duties of VA and 
the claimant to obtain evidence.  Furthermore, as the Board 
has granted the appellant's claim for service connection for 
the cause of the veteran's death, a detailed discussion of 
the VCAA is unnecessary.  Any potential failure of VA in 
fulfilling its duties to notify and assist the appellant is 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  


ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened.  

Entitlement to service connection for the cause of the 
veteran's death is granted.


	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


